Citation Nr: 0011350	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to an increased rating for service-connected 
anxiety reaction, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of a cholecystectomy with cholangitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from January 1942 to 
October 1945, and from May 1947 to February 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for hearing loss, and 
denied claims of entitlement to increased ratings for 
service-connected anxiety reaction and service-connected 
residuals of a cholecystectomy with cholangitis, with each 
disability evaluated as 30 percent disabling.  In August 
1998, a notice of disagreement as to all three denials was 
received, and in October 1998 a statement of the case was 
issued.  In December 1998, a substantive appeal was received.

The Board notes that a November 1998 rating decision, in 
part, denied a claim of entitlement to service connection for 
burn scars.  In February 1999, the veteran's representative 
submitted a letter addressing this issue; submitted with the 
letter were copies of documents which appear to be service 
medical records documenting an accident involving burns 
during service.  It is not clear if the communication was 
intended as a notice of disagreement or simply a submission 
of additional evidence.  This matter is referred to the RO 
for appropriate action. 



FINDINGS OF FACT

1.  By rating decision in September 1987, a claim by the 
veteran for entitlement to service connection for defective 
hearing was denied; the veteran filed a notice of 
disagreement, but did not file a substantive appeal.

2.  Evidence received since the September 1987 rating 
decision is not, by itself or in connection with other 
evidence of record, so significant that it must be considered 
to fairly decide the underlying merits of the veteran's 
hearing loss claim.

3.  The veteran's service-connected anxiety reaction is 
manifested by not more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

4.  The veteran's service-connected residuals of a 
cholecystectomy with cholangitis is productive of no more 
than severe symptoms.


CONCLUSIONS OF LAW

1.  The September 1987 rating decision which denied 
entitlement to service connection for defective hearing is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
September 1987 rating decision, and the veteran's claim of 
entitlement to service connection for hearing loss has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The schedular criteria for entitlement to an evaluation 
in excess of 30 percent for service-connected anxiety 
reaction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic 
Code 9400 (1999).

4.  The schedular criteria for entitlement to an evaluation 
in excess of 30 percent for service-connected residuals of a 
cholecystectomy with cholangitis have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 
4.114, Diagnostic Code 7318 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss Claim

As an initial matter, the Board notes that by rating decision 
in September 1987, a claim of entitlement to service 
connection for defective hearing was denied.  Although a 
timely notice of disagreement was received, and a statement 
of the case was issued in May 1988, a substantive appeal was 
not received.  The September 1987 decision therefore became 
final.  See 38 U.S.C.A. § 7105(c).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108.  

In June 1997, the RO received the veteran's application to 
reopen a claim of entitlement to service connection for 
hearing loss.  In December 1997, the RO determined that no 
new and material evidence had been received to reopen the 
claim for hearing loss, and denied his claim.  The veteran 
appealed.

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  See 
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's in September 1987 decision.

In September 1987, the RO denied the veteran's claim.  The RO 
essentially determined that the claims file did not contain 
competent evidence showing that there was a nexus between the 
veteran's hearing loss and his service.  

The only pertinent evidence received since the September 1987 
rating decision are written statements from the veteran.  In 
these statements, the veteran argues that he has poor hearing 
and a perforated eardrum, and that he often must ask people 
to repeat themselves.  
 
The submitted evidence shows that the veteran argues that he 
has hearing loss as a result of his service.  No specific 
allegations were made, and the veteran's statements, while 
new, are essentially duplicative of what was his argument in 
1987.  The September 1987 rating decision essentially found 
that the veteran's hearing loss developed many years after 
service and was not shown to be related to service.  Except 
for the veteran's statements which simply reiterate his 
belief that his hearing loss is related to service, no new 
evidence has been received since September 1987 which in any 
manner suggests a relationship to service.  The Board also 
notes here that service connection has already been 
established for residuals of a perforation of the left 
eardrum.  Therefore, there arises the possibility that the 
hearing loss may be due to this service-connected disability.  
However, none of the evidence received since September 
suggests any such secondary relationship.  The Board 
therefore finds that none of the evidence made of record 
since September 1987 is, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's hearing loss claim.  38 C.F.R. § 3.156; Hodge, 
supra.  

Based on the foregoing, the Board concludes that the evidence 
submitted subsequent to the RO's September 1987 decision is 
not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claim for entitlement to service connection for hearing loss.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996);  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

II.   Increased Rating Claims

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  Since the Board is 
satisfied that all relevant and available facts have been 
properly developed, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  In this regard, the Board notes that 
although the veteran asserted that four different private 
health care providers have records which are probative of his 
claims, the RO sent authorization forms for the release of 
these records to the veteran for his signature and return in 
October 1998.  However, there is no record of a response.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

A.  Anxiety Disorder

By rating decision in June 1974, the veteran was granted 
service connection for an anxiety reaction and assigned a 30 
percent disability rating.  The 30 percent rating has 
remained in effect since that time, and is now protected. 38 
U.S.C.A. § 1159; 38 C.F.R. § 3.951.  In June 1997, the 
veteran requested an increased rating.  The RO denied this 
claim by rating decision in which was denied by the RO in 
December 1997, and the present appeal ensued.

In its rating decision of December 1997, the RO determined 
that the veteran 's psychiatric disorder warranted a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9400.  Under such criteria, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A VA outpatient report, dated in February 1997, contains a 
notation of status post coronary artery bypass graft five to 
six years before.  The assessments included coronary artery 
disease.  A report, dated in April 1997, shows a complaints 
of memory problems.  The impressions included impairment of 
memory and cardiac arrest.  These reports, which include an 
assessment for low back pain, also show that the veteran 
underwent treatment for (nonservice-connected) chronic low 
back pain and reported that he had decreased sleep and 
fatigue.  He reported a history of ulcers and PTSD (post-
traumatic stress disorder).

A VA mental disorders examination report, dated in October 
1997, shows that the veteran reported that, "once in awhile 
he gets nervous."  He also reported that he had retired at 
age 45 due to back problems.  He said that he woke up several 
times a night, and that he had decreased appetite.  He stated 
that he was upset because he was confined to a wheelchair and 
could not move around.  On examination, the veteran's speech 
was coherent and relevant.  There was no disjointed thinking.  
He was oriented to time, place and person.  Memory of recent 
and past events was intact.  He denied hallucinations and was 
not delusional.  He had a history of suicidal ideas off and 
on for the last five years, with the last occurrence about 
three months before.  His mood was in the normal range.  He 
was able to give abstract meaning to proverbs.  He had 
difficulty naming the presidents in reverse order, but could 
do serial sevens up to 93.  His insight was good with no 
evidence of obsessive compulsive traits.  The Axis I 
diagnosis was anxiety disorder not otherwise specified with 
depressive features.

A social work summary, dated in August 1997, is remarkable 
for notations that the veteran had been married for 52 years.  
The veteran expressed worry over his wife's upcoming surgery 
and financial strain.  The assessment noted that the veteran 
could benefit from some social interaction but preferred to 
watch TV and to read.  The conclusion was that no social work 
assistance was required.

A review of the veteran's written statements shows that he 
argues that he has decreased memory and an inability to 
formulate abstract thoughts.  He also reports increased 
variant moods, with anger and depression at times. 

In considering the recent evidence of record, the Board finds 
that there is no basis for an increased evaluation for the 
veteran's service-connected anxiety reaction under the 
applicable criteria.  The veteran has been retired due to 
back pain since the 1970's.  He has been married over 50 
years and has reported that he gets along with his wife.  The 
evidence, as reflected in the most recent VA examination 
report, shows that the veteran's memory, mood, speech and 
cognitive abilities were unremarkable.  In summary, the 
evidence therefore shows that the veteran has, at most, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  Accordingly, the Board finds 
that the veteran's anxiety reaction meets the criteria for an 
evaluation of 30 percent, but no higher, under DC 9400.  See 
38 C.F.R. § 4.7.

The Board notes that while there is some evidence of symptoms 
as required for a 50 percent rating under DC 9400, 
specifically, disturbances of motivation and mood.  However, 
notwithstanding the veteran's written assertions, there is 
little or no objective evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, memory 
impairment, impaired judgment, impaired abstract thinking, or 
difficulty in establishing and maintaining effective work and 
social relationships.  In addition, although there were 
complaints of impaired memory in early to mid-1997, there was 
no memory impairment noted during the veteran's October 1997 
VA examination.  Accordingly, the preponderance of the 
evidence is against a finding that a rating in excess of 30 
percent is warranted at this time.

B.  Residuals of a Cholecystectomy with Cholangitis

In June 1974, the RO assigned the veteran's cholecystectomy 
with cholangitis a 30 percent evaluation under 38 C.F.R. 
§ 4.114, DC 7318.  The 30 percent rating has remained in 
effect since that time, and is now protected.  38 U.S.C.A. § 
1159; 38 C.F.R. § 3.951.  The veteran subsequently filed a 
claim for a higher rating which was denied by the RO in 
December 1997.  The veteran has appealed.

VA outpatient reports, dated between April 1996 and June 
1997, show a notation of a coronary artery bypass graft five 
to six years before, and treatment for complaints that 
included poor eating habits, diarrhea and fatigue.  The 
assessments included coronary artery disease, diverticulosis, 
diabetes mellitus, and chronic diarrhea.  

A VA examination report, dated in October 1997, shows that 
the examiner noted that the veteran had undergone an 
exploratory laparotomy in 1947 for gallbladder disease with 
cholangitis.  He was asymptomatic except for occasional 
diarrhea.  On examination, the abdomen was flat, soft and 
nontender.  There was no organomegaly, and bowel sounds were 
normal.  There was no tenderness in the region of the liver.  
There was no jaundice, nausea, vomiting or body malaise.  The 
diagnosis was history of gallbladder disease and cholangitis 
in 1947, status post surgery.  The diagnosis noted that the 
veteran was currently asymptomatic, with no residuals.
  
Under DC 7318, a 30 percent evaluation is warranted for 
residuals of a removal of the gallbladder with severe 
symptoms.  This is the maximum schedular rating assignable 
under this code.  38 C.F.R. 4.114, DC 7318.

The VA outpatient reports show that the veteran received 
treatment for multiple symptoms, and that he has several 
service-connected and nonservice-connected disorders.  None 
of his symptoms were associated with his cholecystectomy with 
cholangitis by any of the examiners.  The Board further 
points out that, even assuming that such symptoms were 
associated with his cholecystectomy with cholangitis, by the 
time of the veteran's VA examination in October 1997, his 
condition was characterized as asymptomatic.  In any event, 
the Board finds that the clinical and other probative 
evidence of record indicates that the veteran suffers from, 
at most, severe symptoms.  38 C.F.R. 4.114, DC 7318.  The 
Board notes that the maximum schedular evaluation 
appropriately assignable for the disability at issue is 
already in effect.  There is no other applicable rating 
diagnostic code under which a higher evaluation may be 
assigned for the veteran's service-connected disorder.

C.  Conclusion

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents of testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown,  9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disabilities, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  The record is devoid of allegations, or 
objective evidence, which indicate that the veteran's anxiety 
reaction, or his cholecystectomy with cholangitis, presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluations are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

